The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Applicant’s amendment and accompanying remarks filed 8/31/22 have been fully considered and entered. Claim 1 has been amended as requested.  Claim 6 has been canceled. Claim 20 remains is withdrawn. Applicant’s amendments are not found sufficient to overcome the obviousness type rejection based on the combination of over Keese et al., US 2010/0159223 in view of Christiansen et al., US 2005/0170720 A1 and Applicant’s arguments are not found persuasive of patentability for reasons set forth in previous actions and for reasons that address the newly added claim limitations as set forth below. 
Response to Arguments
2.	Applicants amend claim 1 to limit the polymer blend to having at least 70 wt. % to 98 wt. % of fluoropolymer and from 5 wt. % and 30 wt. % of elastomer and argues that the primary reference of Keese et al., does not teach the claimed polymer layer adjacent the reinforcement layer. In response, this argument is not found persuasive. With regard to the claimed amounts of fluoropolymer rand elastomer, Keese et al., teach a polymer blend comprising 2-30 wt. % elastomer and from 70-98 wt.% fluoropolymer (section 0015). With regard to the limitation pertaining to the orientation of the polymer layer, Keese et al., illustrates and discloses the layer comprising the polymer blend adjacent the reinforcement layer (section 0017 and figure 2). For these reasons, the Examiner maintains that the combination of cited prior art renders the rejected claims obvious.  The Examiner also maintains the primary reference of Keese et al., at least overlap the claimed thickness and weight of the claimed layer. Applicants are directed to section 0022 of Keese et al., regarding the claimed weight. With regard to the claimed thickness, Keese et al., teach various embodiments wherein the total thickness (reinforcement + coating layer) is given (see sections 0027, 0060, 0061 and 0063). In section 0063, Keese et al., teach a final film thickness of .0103 inches which is about equal to .026 cm. This thickness overlaps the claimed thickness of the claimed layer.  For these reasons, the Examiner maintains that the primary reference of Keese et al., meets the newly added thickness and weight limitations of claim 1. 
With regard to claimed openness range, the Examiner maintains that the claimed openness range corresponds to the size of the window openings in the woven fabric. Since the combination of prior art teach the claimed coated woven fabric having the claimed window size openings, the Examiner maintains that the claimed openness range of 1-15% would be met. 
The primary reference of Keese et al., was relied upon to teach coating a reinforcing woven fabric with a first coating of comprised of a perfluoropolymer and a second coating comprising a blend perfluoropolymer and a silicone polymer; wherein the amount of silicone polymer ranges between 2-30 wt.% (abstract). The secondary reference of Christiansen et al., was relied upon to teach an article comprising a PTFE coated reinforcing mesh of a woven fabric with the claimed openings ranging from 2-40mm, preferably 4-12mm (sections 0039 and 0044). It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re  Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA) .  In the instant case, the Examiner is of the position that since the primary reference of Keese et al., teach a woven fabric as the reinforcement and is used in the same type capacity and fields of endeavor as the secondary reference of Christiansen et al., (general industrial use) proper motivation exists to combine references. The Examiner maintains that proper motivation exists to look to the prior art to identify suitable woven fabrics useful as the reinforcing material that is used in similar fields of endeavor. As such, the Examiner maintains the position that the combination of Keese et al., and Christiansen et al., render the rejected claims obvious. With regard to the limitation of “wherein the woven fabric has an openness ranging from 1-15%, the Examiner maintains that since the combination of Keese et al., and Christiansen et al., meet all of the claimed structural and chemical limitations of the claimed fabric the claimed “openness” would be exhibited once the article of modified Keese et al., is available. Further, Applicants have not set forth any other distinguishing features such as coating amount, coating weight and/or how the coating is applied (e.g., impregnated with or without pressure, surface coated, etc) which may contribute to the claimed “openness”. Also, the claimed openness factor of 1-15% still raises questions as to whether this requirement can be met with a woven reinforcement having such a broad window size range of 4mm2-625mm2 Applicants have still not provided any type comparative data or other evidence establishing non-obvious/unexpected results which would serve to persuade the Examiner that the article provided by the combination of prior art would also not exhibit the claimed properties of coating adhesion, strength retention, creep resistance, tear strength, crease retention and/or openness. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).

Claim Rejections - 35 USC § 103
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

4.	Claim(s) 1,3-5, 9-10,12-15 and 17-18 stand rejected under 35 U.S.C. 103 as obvious over Keese et al., US 2010/0159223 in view of Christiansen et al., US 2005/0170720 A1. 
	With respect to claims 1 and 3-4 the published patent application issued to Keese et al., teach a coating a reinforcing fabric with a first coating of comprised of a perfluoropolymer and a second coating comprising a blend of perfluoropolymer and a silicone polymer; wherein the amount of silicone polymer ranges between 2-30 wt.% (abstract). Keese et al., teach that the silicone polymer can be derived from an aqueous dispersion and can include precured silicone with terminal end groups that undergo condensation reaction during drying. In particular, the silicone polymer can be derived from an aqueous dispersion of precured silicone with terminal groups or additives, such as cross-linkers, that undergo a condensation reaction when dried (section 0014). Applicant’s specification discloses the exact same silicone polymer as suitable. With regard to claim 5, Keese et al., teach adding further layers or films to impart surface functionality (section 0026). With regard to claim 9, Keese et al., teach using perfluoropolymers such as FEP, PFA and PTFE (sections 0013 and 0024). Keese et al., teach using a woven fabric as the reinforcement (section 0018). Keese et al., teach that the fabric reinforcement has a total weight of about 4.0 osy (including coating) and a thickness not greater than 100 mils (section 0027). Keese et al., teach that the coated reinforcement sheet material can be impermeable (section 0037-0038). With regard to the claimed trapizodial tear strength, Keese et al., teach the claimed range (section 0029). With regard to claim 13, Keese et al., teach that the coated reinforcement has a strength retention after fold of at least 40% (section 0035). 
	With regard to claims 1 and 18, Keese et al., does not teach the claimed window size of the openings between the warp and weft threads of the woven fabric. However, woven fabrics of having at least the claimed opening size are known in the art and used in various industries. For example, the published patent application issued to Christiansen et al., teach an article comprising a PTFE coated reinforcing mesh of a woven fabric with openings ranging from 2-40mm, preferably 4-12mm (sections 0039 and 0044). Said article is used as weather protection type membranes in the fields of building, shelters, tents, roofing etc (section 0003). Therefore, it would have been obvious to use a woven fabric in the reinforcing article of Keese et al., with an opening between the warp and weft threads in the claimed range as taught by Christiansen et al. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1740, 82 USPQ2d 1385, 1395 (2007). The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 277 F.2d 197, 199, 125 USPQ 416, 418 (CCPA 1960). 
With regard to the claimed strength retention after flex fold values recited in claims 1, 12 and 15, the creep resistance in claim 14, crease fold retention in claim 15 and the coating adhesion in claim 1. Keese et al., fails to explicitly teach these properties. However, it is reasonable to expect that said properties would be exhibited once the coated fabric of Keese et al., is provided. Support for said presumption is found in the use of like materials such as the claimed woven reinforcement fabric and coatings comprising perfluoropolymer and silicone elastomer which would result in the claimed features. 
The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
With regard to the limitation of “wherein the woven fabric has an openness ranging from 1-25%, the Examiner is of the position that since the combination of Keese et al., and Christiansen et al., meet all of the claimed structural and chemical limitations of the claimed fabric the claimed “openness” would be exhibited once the article of modified Keese et al., is available. It appears that the openness range corresponds to the size of the window openings in the woven fabric.  Applicants have not set forth any distinguishing features which would provide for the claimed “openness”.

5.	Claim(s) 7-8 stand rejected under under 35 U.S.C. 103 as obvious over Keese et al., US 2010/0159223 in view of Christiansen et al., US 2005/0170720 A1 as applied to claim 1 and further in view of Hahn et al., US 2002/0078856.
	 The combination of Keese et al., in view of Christiansen et al., does not teach adding glycerin to the coating composition. The published patent application issued to Hahn et al., teach formulating protective coatings with glycerin as a thickener (section 0016). Hahn et al., teach using .1 to about .5 wt. % (section 0016). Hahn et al., teach that glycerin increases the flow resistance of the coating composition. Therefore, motivated by the desire to increase the flow resistance of the coating composition, it would have been obvious to a person of ordinary sill in the art at the time the invention was made to formulate the coating composition of modified Keese et al., with glycerin as taught by Hahn et al. 

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LYNDA SALVATORE/
Primary Examiner, Art Unit 1789